Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated March 29, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.


DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 3/29/2021.
•	 Claims 1-26 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2, 4-14, 16-25 remain unchanged as per the amendment filed on 3/29/2021. 
Claims 1, 3, 15 and 26 (as filed on 3/29/2021) are further amended by the examiner as below.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Chuck Fowler on 05/05/2021.
 
Claim 1
A system for performing quality control on manufactured dental prostheses, the system comprising:
an analysis module to best fit spatial points of a scanned 3D data model of a manufactured dental prosthesis with corresponding best-fitting spatial points of a computer-aided design (CAD) model used to manufacture the dental prosthesis, and to generate a differences model comprising a compilation of offsets between the spatial points of the scanned 3D data model and the corresponding spatial points of the CAD model; and
a quality controller to modify the differences model by trimming a bottom portion thereof near a margin line, and thereafter to determine whether the manufactured dental 

Claim 3
The system of claim 1, wherein the quality controller is further configured to trim a top 

Claim 15
 	A method for performing quality control on manufactured dental prostheses, the method comprising:
scanning a manufactured dental prosthesis to generate a scanned 3D data model;
generating a differences model by comparing spatial points of the scanned 3D data model of the dental prosthesis with corresponding best-fitting spatial points of a computer-aided design (CAD) model used to manufacture the dental prosthesis to determine a compilation of offsets between the spatial points of the scanned 3D data model and the corresponding best-fitting spatial points of the CAD model; 
trimming a bottom portion of the differences model near a margin line; and
determining whether the manufactured dental prosthesis is a good or a defective product based on a statistical characteristic of the differences model.

Claim 26


Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-26 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• generate a differences model comprising a compilation of offsets between the spatial points of the scanned 3D data model and the corresponding spatial points of the CAD model; and
. modify the differences model by trimming a bottom portion thereof near a margin line, and thereafter to determine whether the manufactured dental prosthesis is a good or a defective product based on a statistical characteristic of the modified differences model.
Claim 15
• generating a differences model by comparing spatial points of the scanned 3D data model of the dental prosthesis with corresponding best-fitting spatial points of a computer-aided design (CAD) model used to manufacture the dental prosthesis to determine a compilation of offsets between the spatial points of the scanned 3D data model and the corresponding best-fitting spatial points of the CAD model; 
trimming a bottom portion of the differences model near a margin line; and



	The closest prior art of record - Stephen M. Schmitt (Pub. No.: US 2008/0228303 A1) generally relates to dentistry and medicine, and more particularly to a system and method of making dental restorations, dental prostheses, surgical fixation devices, surgical drill guides, dentures, removable partial dentures, dental implants, and other medical devices. 
Another relevant prior art of record – Durbin et al. (Pub. No.: US 2009/0133260 A1) relates to capturing and transferring of information to a dental laboratory and/or CAD/CAM (Computer Aided Design/Computer Aided Manufacturing) system to fabricate and achieve an optimal restorative prosthesis.
Yet, another relevant prior art of record – Marshall et al.  (Patent No.: US 8,200,462 B2) teaches  a management system coordinates automated processes with interactive processes to facilitate collaboration of remotely located technicians and equipment in generating electronic models. 
Andersson et al. (Pub. No.: US 2011/0010187 A1) discloses a computer-implemented method comprising virtual planning a medical procedure of a patient and/or generating data based on said virtual planning for subsequent use in production of a medical product devised for use in said medical procedure.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1and 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-26 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127